Citation Nr: 1241461	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran served on active duty from March 2002 to July 2002, July 2003 to April 2004, and October 2005 to August 2007.  He also had service with the Army National Guard.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fargo, North Dakota, that denied the above claim.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  The Veteran has current intermittent lumbar and thoracic strain that began in active service.

2.  The Veteran has current intermittent right shoulder strain that began in active service.


CONCLUSIONS OF LAW

1.  A low back disability, intermittent lumbar and thoracic strain, was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A right shoulder disability, intermittent right shoulder strain, was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decisions in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has current low back and right shoulder disabilities that began during his most recent periods of active service.  In correspondence attached to his March 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he had to wear improvised body armor (weighing approximately 50 pounds) for extended periods of time and this resulted in his asserted disabilities.  He indicated that he never had back or shoulder problems before service, and that he had been having chronic problems with both ever since.

Service treatment records include a January 2006 report that the Veteran was treated for lower neck/upper back pain.  The assessment was musculoskeletal strain of the cervical/thoracic spine.  A chronological record of medical care dated in November 2006 shows that he was treated for a right shoulder sprain involving the rotator cuff.

A VA examination report dated in January 2008 shows that the Veteran reported experiencing right shoulder pain beginning in the winter of 2006, and that while he did not recall a specific injury, it may have been the result of carrying the improvised body armor.  He provided a similar history associated with his low back disability.  He added that his symptoms had continued ever since service.  

The examiner diagnosed intermittent right shoulder strain, not found on today's examination; and intermittent lumbar and thoracic strain, not found on today's examination.  The examination report included the Veteran's reports of intermittent pain beginning in service.  Although the examiner reported that right shoulder sprain was not found on the current examination, she did report that right shoulder ranges of motion were limited.

The service treatment records and the Veteran's reports provide competent and credible evidence of in-service back and right shoulder symptoms.  He has also provided competent and credible evidence of ongoing symptomatology since the in-service incidents.  The VA examiner indicated that a disability was not shown on the examination, but she apparently found that there was disability during at least part of the current appeal period, insofar as she diagnosed intermittent strains.  Given the diagnoses, the Veteran's reports of symptoms and the limitation of right should motion reported on the examination; the record supports a finding that the Veteran has current right shoulder and low back disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement is satisfied if the claimed disability is shown at any time during the appeal period, even if subsequently resolved).

In sum, the requirements for service connection for low back and right shoulder disabilities have been satisfied.  The claims are therefore, granted.


ORDER

Service connection for a low back disability is granted.

Service connection for a right shoulder disability is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


